           5:19-bk-13267 Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 16:30:00 Page 1 of 9


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              PINE BLUFF DIVISION

Debtor(s) Onikwa Curry                                                                  Case No. 5:19-13267




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
        Debtor(s) _____________________________
          5:19-bk-13267                                    Case No. 16:30:00
                          Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                             Page 2 of 9

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                Included          Not included


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

  Original plan: The debtor(s) will pay $1,320.00 per month to the trustee. The plan length is 60 months.

   The following provision will apply if completed:

             Plan payments will change to $________ per month beginning on ________.

        Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
        plan or ________. The plan length is ________ months.

        The following provision will apply if completed:

             Plan payments will change to $________ per month beginning on ________.
        The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
        period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
        specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
        plan.

  2.2   Payments shall be made from future income in the following manner:
        Name of debtor Onikwa Curry

                 Direct pay of entire plan payment

  2.3   Income tax refunds.
           Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

  2.4 Additional payments.
         None
      _____________________________________________________________________________________________________


 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.
               Creditor and last 4 digits                                       Monthly
                                            Collateral                                                  To be paid
          of account number                                                     payment amount
          TD Auto Finance                   2013 Chevrolet Avalanche            $100                        Preconfirmation
                                                                                                            Postconfirmation
          Ally                              2015 Chevrolet Impala               $100                        Preconfirmation
                                                                                                            Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None

  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
          Claims listed in this subsection consist of debts that were:
           (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
           acquired for the personal use of the debtor(s) (“910 car claims”), or
Arkansas Plan Form - 8/18                                                                                                         Page 2
        Debtor(s) _____________________________
          5:19-bk-13267                                    Case No. 16:30:00
                          Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                             Page 3 of 9

            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).
        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.
           Creditor and last 4                                                  Debt/
                                                               Purchase                             Value of        Interest Monthly
           digits of account Collateral                                         estimated
                                                               date                                 collateral      rate      payment
           number                                                               claim
          TD Auto Finance           2013    Chevrolet           Oct 2018         $28,190.00        $28,190.00           5%       $531.98
                                    Avalanche
  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
            The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.
        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.
        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.

          Creditor and last 4                                      Debt/                                                           Estimated
                                                    Purchase                         Value        of   Interest     Monthly
          digits of account     Collateral                         estimated                                                       unsecured
                                                    date                             collateral        rate         payment
          number                                                   claim                                                           amount
          Ally                  2015 Chevrolet      Feb 2016       $23,500.00        $18,750.00        5%           $353.84        $4,750.00
                                Impala

  3.5   Surrender of collateral.
          None

  3.6   Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
        in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
        completed.
  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $3,500.00 + $56.25 mailing cost
            Total fee requested:                         $3,556.25
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

             The initial fee and percentage rate requested in the application are $1,500.00 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)              Estimated claim amount



Arkansas Plan Form - 8/18                                                                                                                Page 3
         Debtor(s) _____________________________
           5:19-bk-13267                                    Case No. 16:30:00
                           Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                              Page 4 of 9

          Jefferson County Tax Collector           County real estate taxes                                   $500


  4.5   Domestic support obligations.
          None


Part 5: Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims.

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: ___________________________
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
            None
  Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.
                                 Description of                                          Number of                         Monthly
                                                        Payment    to    Payment                          Arrearage
          Creditor               contract or                                             remaining                         arrearage
                                                        be paid by       amount                           amount
                                 property                                                payments                          payment
          Acceptance Now         Furniture lease           Debtor(s)     $244.00         Lease    ends         -               -
                                                           Trustee                       Jan 2020
          Progressive            Furniture lease           Debtor(s)     $383.00         Lease    ends         -               -
          Leasing                                          Trustee                       Jan 2020

  6.2   Sale of assets.
            None

  6.3   Claims not to be paid by the trustee.
            None

  6.4   Postpetition claims.
          None

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
           plan confirmation.
           entry of discharge.
           other: ___________________
 Part 8: Nonstandard Plan Provisions
           None

 Part 9: Signatures
         By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
         attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
         those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
         nonstandard provisions included in Part 8.

                   /s/ Kent Pray
                   _____________________________________                      Date 6/21/19
                   Signature of Attorney for Debtor(s)
Arkansas Plan Form - 8/18                                                                                                          Page 4
       Debtor(s) _____________________________
         5:19-bk-13267                                    Case No. 16:30:00
                         Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                            Page 5 of 9



                                  Addendum A – For Amended Plans

              Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1    Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.

A.2    Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.




Arkansas Plan Form - 8/18                                                                                           Page 5
        Debtor(s) _____________________________
          5:19-bk-13267                                    Case No. 16:30:00
                          Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                             Page 6 of 9


                                          CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                      Internal Revenue Service
    Employment Security Div.                PO Box 7346
    P. O. Box 2981                      Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203


    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Ally Financial, Inc
    CT Corporation System
    W. Capitol Ave,
    Suite 1900
    Little Rock, AR 72201 (1st Class Mail)


    Jack W. Gooding
    Chapter 13 Standing Trustee
    P.O. Box 8202
    Little Rock, AR 72221-8202
    (ECF)

and to all creditors whose names and addresses are set forth below:

Dated: 6/20/19




                        \s\ Kent Pray
                        _________________________
                        Kent Pray, Bar No. 91228
                        Christian W. Frank, Bar No. 01219
                        PRAY LAW FIRM, P.A.
                        P. O. Box 94224
                        N. Little Rock, AR 72190
                        (501) 771-7733


Arkansas Plan Form - 8/18                                                                                           Page 6
       Debtor(s) _____________________________
         5:19-bk-13267                                    Case No. 16:30:00
                         Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                            Page 7 of 9


                               Acceptance Now
                               5501 Headquarters Dr
                               Plano, TX 75024
                               Access Credit Management
                               PO Box 22267
                               Little Rock, AR 72221-2267
                               Advanced PT of Little Rock
                               10014 N Rodney Parham Rd
                               Ste 103
                               Little Rock, AR 72227
                               AHG/Baptist Health
                               PO Box 23840
                               Little Rock, AR 72221
                               Ally
                               P.O. Box 380902
                               Bloomington, MN 55438-0902
                               Ally Financial, Inc
                               CT Corporation System
                               W. Capitol Ave,
                               Suite 1900
                               Little Rock, AR 72201
                               ARC Management Group
                               1825 Barrett Lakes Blvd Ste505
                               Kennesaw, GA 30144-7518
                               Avant
                               640 N. Lasalle Dr., Ste. 535
                               Chicago, IL 60654
                               Capital One
                               PO Box 30281
                               Salt Lake City, UT 84130
                               Central Arkansas Gastroenterol
                               P.O. Box 55073
                               Little Rock, AR 72215
                               Cornerstone Clinic for Women
                               9500 Baptist Health Dr Ste 100
                               Little Rock, AR 72205
                               Credit One Bank
                               PO Box 98873
                               Las Vegas, NV 89193
                               First Collection Service
                               10925 Otter Creek E. Blvd.
                               Mabelvale, AR 72103


Arkansas Plan Form - 8/18                                                                 Page 7
       Debtor(s) _____________________________
         5:19-bk-13267                                    Case No. 16:30:00
                         Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                            Page 8 of 9


                               Jefferson County Tax Collector
                               101 W Barraque St.
                               Pine Bluff, AR 71601
                               Jefferson Regional Medical
                               1600 W 40th Ave
                               Pine Bluff, AR 71603
                               Jefferson RMC Urgent Care
                               c/o EMBCC Patient Services
                               165 Caprice Ct.
                               Castle Rock, CO 80109
                               JRMC
                               P O Box 23840
                               Little Rock, AR 72221-3840
                               Pine Bluff Pathologists
                               c/o RMC of America
                               PO Box 21030
                               White Hall, AR 71612
                               Progressive Leasing
                               PO Box 413110
                               Salt Lake City, UT 84141
                               Radiology Consultants
                               P. O. Box 55510
                               Little Rock, AR 72215
                               SE Arkansas Emerg UC Physician
                               P O Box 731584
                               Dallas, TX 75373-1584
                               South AR Orthopedic Clinic
                               c/o RMC of America
                               P O Box 21030
                               White Hall, AR 71612-1030
                               St Vincent Health Sys
                               c/o MSCB
                               PO Box 1567
                               Paris, TN 38242-1567
                               St Vincent Med Group
                               PO Box 23410
                               Little Rock, AR 72221
                               TD Auto Finance
                               P.O. Box 9001921
                               Louisville, KY 40290-1921
                               UAMS Medical Center
                               P.O. Box 504962
                               Saint Louis, MO 63150-4962

Arkansas Plan Form - 8/18                                                                 Page 8
       Debtor(s) _____________________________
         5:19-bk-13267                                    Case No. 16:30:00
                         Doc#: 6 Filed: 06/21/19 Entered: 06/21/19 _______________
                                                                            Page 9 of 9


                               USAA
                               10750 McDermott Fwy
                               San Antonio, TX 78288-0544
                               White Hall Walk In Clinic
                               c/o RMC of America
                               P O Box 21030
                               White Hall, AR 71612-1030




Arkansas Plan Form - 8/18                                                                 Page 9
